Name: Commission Regulation (EC) NoÃ 417/2009 of 20Ã May 2009 entering a designation in the register of protected designations of origin and protected geographical indications (MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky (PGI))
 Type: Regulation
 Subject Matter: international trade;  agricultural structures and production;  agri-foodstuffs;  foodstuff;  Europe;  consumption
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 125/56 COMMISSION REGULATION (EC) No 417/2009 of 20 May 2009 entering a designation in the register of protected designations of origin and protected geographical indications (MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the Czech Republics application to enter the designation MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky in the register was published in the Official Journal of the European Union (2). (2) Germany has stated its objection to this registration in accordance with Article 7(3)(a) and (d) of Regulation (EC) No 510/2006. (3) By way of a letter dated 5 March 2008 the Commission invited the interested parties to hold appropriate consultations with each other. Although no agreement was reached between the Czech Republic and Germany within a time frame of six months, Germany withdrew its objection on 12 March 2009. (4) Accordingly this name should be entered into the register, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 107, 11.5.2007, p. 28. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares CZECH REPUBLIC MariÃ ¡nskolÃ ¡zeÃ skÃ © oplatky (PGI)